Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-4, 7, 10, 11, 14, 23, 24, 26, 28, 29, 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US20100000089).
2.	Regarding claims 1-4, 7, 10, 11, 14, 23, 24, 26, 28, 29, 30, Yang teaches a busbar connector (see Fig. below) for making one or more electrical connections within or to a battery module of a battery pack, the battery module comprising one or more battery cells, wherein the busbar connector comprises: a base portion for forming an electrical connection to one or more of the battery cells within the battery module; and a pair of connector portions for forming an electrical connection from the base portion to one or more other components of the battery module of the battery pack, each one of said pair of connector portions extending away from a respective side of the base portion, whereby the pair of connector portions are arranged or configured to bear against or abut respective ones of a pair of opposite side faces of a cell housing, with the base portion lying against or in abutment or adjacent an upper or a lower face of the .

    PNG
    media_image1.png
    446
    852
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 16, 32, 33, 37, 38, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US20100000089) as applied to claim 1 in view of Okutani et al. (US20130230761).
4.	Regarding claims 16, 32, 33, 37, 38, 39, the complete discussion of Yang as applied to claim 1 is incorporated herein. However, they are silent about the limitations of claims 16, 32, 33, 37, 38, 39.
5.	Okutani teaches electric vehicles comprising a plurality of battery modules including a large number of cells [0002] comprising bus bar 200 comprising a plurality of openings 240 corresponding to the cells 100 accommodated in the battery holder 150 [0051-0052] for the benefit of preventing an increase in electrical resistance at a position where the slit is formed in the positive electrode bus bar [0021].
6.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang with Okutani’s teachings for the benefit of preventing an increase in electrical resistance at a position where the slit is formed in the bus bar.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLATUNJI A GODO/Primary Examiner, Art Unit 1722